Per Curiam.
Application to this court for an order enlarging the time within which plaintiff may prepare and serve a proposed statement of case, and for a stay of proceedings until such statement is settled.
*484(121 N. W. 64.)
The application is denied for the reason that the Supreme Court has no jurisdiction to entertain such'an application. The trial court has the undoubted power for good cause shown and in furtherance of justice to grant the relief here prayed for, even though the statutory period for settling such statement or moving for a new trial has expired. Rev. Codes 1905, section 7068. The record discloses that a similar application was made to the presiding judge, and that he refused such application upon the sole ground that the court was without jurisdiction or authority to grant such extension. This was, in view of the express language of the foregoing section, clearly erroneous. This court, no doubt, has jurisdiction, in a proper proceeding, to review and correct any abuse of discretion on the part of the trial court, but we are aware of no. authority justifying the practice adopted by plaintiff’s counsel on this application.
All concur, except Morgan, C. J., not participating.